        Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 1 of 13
                                                           USDC SDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                        UNITED STATES DISTRICT COURT       DOC #:
                      SOUTHERN DISTRICT OF NEW YORK        DATE FILED: 9/18/2019



  JIN MING CAO; ZHOU JI ZOU; JIAN MIN WU;
  MING JIAN FENG; QI WEN HUANG; SHUN
  LAI MEI; WAI FONG CHEONG; PEI YUN
  CHEN; WOOD CHONG LEE; YAN HUA LIU;
  WEI GUO CEN; ZHI HUI LIU; JIE FANG YE;
  CHANG SHENG LI; ZHU ZHONG LAO; XIAO                      Case No. 1:19-cv-00925-GHW
  LI ZHU; SU SHAO WAN; QIU YUE LIU; and
  YAN ER WU;
                                                            DEFAULT JUDGMENT ORDER
                         Plaintiffs,

                 -against-

  JOY LUCK PALACE, INC.; YONG JIN CHAN;
  TAK M YEE; PATRICK MOCK a/k/a PATRICK
  MOK; and QING WEN CHEN a/k/a TONY
  CHEN;

                         Defendants.

       This action having been commenced on January 31, 2019, by the filing of the Summons

and Complaint; and an Amended Complaint having been filed on February 15, 2019; and a copy

of the Summons and Amended Complaint having been served on Defendant Joy Luck Palace,

Inc. on April 1, 2019, by personal delivery on the Secretary of State, on Defendant Yong Jin

Chan on March 4, 2019, by personal delivery on “JANE SMITH,” a co-tenant of Defendant

Yong Jin Chan, on Defendant Tak M Yee on March 7, 2019, by personal delivery on “JOHN

SMITH,” a co-worker of Defendant Tak M Yee, on Patrick Mock a/k/a Patrick Mok on March

29, 2019, by personal delivery on Patrick Mock a/k/a Patrick Mok; and on Qing Wen Chen a/k/a

Tony Chen on March 7, 2019, by personal delivery on “JANE” LEE, a co-worker of Defendant

Qing Wen Chen a/k/a Tony Chen; and proof of service having been filed on April 9, 2019; and

Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak M Yee, Patrick Mock a/k/a Patrick Mok,


                                               1
        Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 2 of 13




and Qing Wen Chen a/k/a Tony Chen (the “Defaulting Tenants”) having not answered, moved or

otherwise defended against the Amended Complaint; and the Clerk of Court having entered

Certificates of Default against the Defaulting Defendants on May 7, 2019; and Plaintiffs having

sufficiently established entitlement to awards of damages, attorneys’ fees, and costs; it is hereby

       ORDERED, ADJUDGED, AND DECREED:

       1.      That Plaintiff Jin Ming Cao (“Plaintiff Cao”) has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of

$6,060.74 for his claims arising during the period January 17, 2016 until July 3, 2016; that

Plaintiff Cao has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of $32,194.02

for his claims arising during the period July 4, 2016 until February 25, 2018; that Plaintiff Cao

has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Qing Wen Chen

a/k/a Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of $16,029.79 for his claims

arising during the period February 26, 2018 until August 23, 2018; that Plaintiff Cao has

judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak

M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00 for his claims arising under

New York Labor Law § 195(3); and that Plaintiff Cao has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of

$5,000.00 for his claims arising under New York Labor Law § 195(1)(a);

       2.      That Plaintiff Zhuo Ji Zou (“Plaintiff “Zou”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the

amount of $5,582.32 for his claims arising during the period January 17, 2016 until July 3, 2016;

that Plaintiff Zou has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,



                                                 2
        Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 3 of 13




Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of $30,683.79

for his claims arising during the period July 4, 2016 until February 25, 2018; that Plaintiff Zou

has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Qing Wen Chen

a/k/a Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of $11,577.57 for his claims

arising during the period February 26, 2018 until August 23, 2018; that Plaintiff Zou has

judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak

M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00 for his claims arising under

New York Labor Law § 195(3); and that Plaintiff Zou has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of

$5,000.00 for his claims arising under New York Labor Law § 195(1)(a);

       3.      That Plaintiff Jian Min Wu (“Plaintiff JM Wu”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the

amount of $5,434.13 for his claims arising during the period January 17, 2016 until July 3, 2016;

that Plaintiff JM Wu has judgment, jointly and severally, against Defendants Joy Luck Palace,

Inc., Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of

$29,679.97 for his claims arising during the period July 4, 2016 until February 25, 2018; that

Plaintiff JM Wu has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Qing Wen Chen a/k/a Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of

$16,098.37 for his claims arising during the period February 26, 2018 until August 23, 2018; that

Plaintiff JM Wu has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Yong Jin Chan, Tak M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00 for his

claims arising under New York Labor Law § 195(3); and that Plaintiff JM Wu has judgment,




                                                 3
        Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 4 of 13




jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee

in the amount of $5,000.00 for his claims arising under New York Labor Law § 195(1)(a);

       4.      That Plaintiff Ming Jian Feng (“Plaintiff Feng”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the

amount of $4,878.42 for his claims arising during the period January 17, 2016 until July 3, 2016;

that Plaintiff Feng has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of $28,121.74

for his claims arising during the period July 4, 2016 until February 25, 2018; that Plaintiff Feng

has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Qing Wen Chen

a/k/a Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of $16,388.21 for his claims

arising during the period February 26, 2018 until August 23, 2018; that Plaintiff Feng has

judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak

M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00 for his claims arising under

New York Labor Law § 195(3); and that Plaintiff Feng has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of

$5,000.00 for his claims arising under New York Labor Law § 195(1)(a);

       5.      That Plaintiff Qi Wen Huang (“Plaintiff Huang”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the

amount of $5,325.06 for her claims arising during the period January 17, 2016 until July 3, 2016;

that Plaintiff Huang has judgment, jointly and severally, against Defendants Joy Luck Palace,

Inc., Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of

$31,927.49 for her claims arising during the period July 4, 2016 until February 25, 2018; that

Plaintiff Huang has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,



                                                 4
        Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 5 of 13




Qing Wen Chen a/k/a Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of

$14,394.19 for her claims arising during the period February 26, 2018 until August 23, 2018;

that Plaintiff Huang has judgment, jointly and severally, against Defendants Joy Luck Palace,

Inc., Yong Jin Chan, Tak M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00

for her claims arising under New York Labor Law § 195(3); and that Plaintiff Huang has

judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and

Tak M Yee in the amount of $5,000.00 for her claims arising under New York Labor Law §

195(1)(a);

       6.      That Plaintiff Shun Lai Mei (“Plaintiff Mei”) has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of

$4,802.25 for his claims arising during the period January 17, 2016 until July 3, 2016; that

Plaintiff Mei has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of $26,294.25

for his claims arising during the period July 4, 2016 until February 25, 2018; that Plaintiff Mei

has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Qing Wen Chen

a/k/a Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of $15,172.06 for his claims

arising during the period February 26, 2018 until August 23, 2018; that Plaintiff Mei has

judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak

M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00 for his claims arising under

New York Labor Law § 195(3); and that Plaintiff Mei has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of

$5,000.00 for his claims arising under New York Labor Law § 195(1)(a);




                                                 5
        Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 6 of 13




       7.      That Plaintiff Wai Fong Cheong (“Plaintiff Cheong”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the

amount of $5,250.62 for her claims arising during the period January 17, 2016 until July 3, 2016;

that Plaintiff Cheong has judgment, jointly and severally, against Defendants Joy Luck Palace,

Inc., Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of

$28,339.80 for her claims arising during the period July 4, 2016 until February 25, 2018; that

Plaintiff Cheong has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Qing Wen Chen a/k/a Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of

$13,320.87 for her claims arising during the period February 26, 2018 until August 23, 2018;

that Plaintiff Cheong has judgment, jointly and severally, against Defendants Joy Luck Palace,

Inc., Yong Jin Chan, Tak M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00

for her claims arising under New York Labor Law § 195(3); and that Plaintiff Cheong has

judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and

Tak M Yee in the amount of $5,000.00 for her claims arising under New York Labor Law §

195(1)(a);

       8.      That Plaintiff Pei Yun Chen (“Plaintiff Chen”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the

amount of $5,750.93 for her claims arising during the period January 17, 2016 until July 3, 2016;

that Plaintiff Chen has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of $28,132.51

for her claims arising during the period July 4, 2016 until February 25, 2018; that Plaintiff Chen

has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Qing Wen Chen

a/k/a Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of $14,729.37 for her



                                                 6
        Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 7 of 13




claims arising during the period February 26, 2018 until August 23, 2018; that Plaintiff Chen has

judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak

M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00 for her claims arising

under New York Labor Law § 195(3); and that Plaintiff Chen has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the

amount of $5,000.00 for his claims arising under New York Labor Law § 195(1)(a);

       9.      That Plaintiff Wood Chong Lee (“Plaintiff Lee”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the

amount of $6,176.79 for his claims arising during the period January 17, 2016 until July 3, 2016;

that Plaintiff Lee has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of $33,327.93

for his claims arising during the period July 4, 2016 until February 25, 2018; that Plaintiff Lee

has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Qing Wen Chen

a/k/a Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of $16,444.03 for his claims

arising during the period February 26, 2018 until August 23, 2018; that Plaintiff Lee has

judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak

M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00 for his claims arising under

New York Labor Law § 195(3); and that Plaintiff Lee has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of

$5,000.00 for his claims arising under New York Labor Law § 195(1)(a);

       10.     That Plaintiff Yan Hua Liu (“Plaintiff YH Liu”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the

amount of $5,354.49 for her claims arising during the period January 17, 2016 until July 3, 2016;



                                                 7
        Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 8 of 13




that Plaintiff YH Liu has judgment, jointly and severally, against Defendants Joy Luck Palace,

Inc., Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of

$22,864.51 for her claims arising during the period July 4, 2016 until February 25, 2018; that

Plaintiff YH Liu has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Qing Wen Chen a/k/a Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of

$15,357.41 for her claims arising during the period February 26, 2018 until August 23, 2018;

that Plaintiff YH Liu has judgment, jointly and severally, against Defendants Joy Luck Palace,

Inc., Yong Jin Chan, Tak M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00

for her claims arising under New York Labor Law § 195(3); and that Plaintiff YH Liu has

judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and

Tak M Yee in the amount of $5,000.00 for her claims arising under New York Labor Law §

195(1)(a);

       11.     That Plaintiff Zhi Hui Liu (“Plaintiff ZH Liu”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the

amount of $5,210.80 for his claims arising during the period January 17, 2016 until July 3, 2016;

that Plaintiff ZH Liu has judgment, jointly and severally, against Defendants Joy Luck Palace,

Inc., Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of

$29,423.29 for his claims arising during the period July 4, 2016 until February 25, 2018; that

Plaintiff ZH Liu has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Qing Wen Chen a/k/a Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of

$11,090.53 for his claims arising during the period February 26, 2018 until July 23, 2018; that

Plaintiff ZH Liu has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Yong Jin Chan, Tak M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00 for his



                                                8
        Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 9 of 13




claims arising under New York Labor Law § 195(3); and that Plaintiff ZH Liu has judgment,

jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee

in the amount of $5,000.00 for his claims arising under New York Labor Law § 195(1)(a);

       12.     That Plaintiff Wei Guo Cen (“Plaintiff Cen”) has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of

$6,007.72 for his claims arising during the period January 17, 2016 until July 3, 2016; that

Plaintiff Cen has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of $27,735.43

for his claims arising during the period July 4, 2016 until February 25, 2018; that Plaintiff Cen

has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Qing Wen Chen

a/k/a Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of $15,537.04 for his claims

arising during the period February 26, 2018 until August 23, 2018; that Plaintiff Cen has

judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak

M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00 for his claims arising under

New York Labor Law § 195(3); and that Plaintiff Cen has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of

$5,000.00 for his claims arising under New York Labor Law § 195(1)(a);

       13.     That Plaintiff Jie Fang Ye (“Plaintiff Ye”) has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of

$6,487.53 for her claims arising during the period January 17, 2016 until July 3, 2016; that

Plaintiff Ye has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong

Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of $31,933.61 for her

claims arising during the period July 4, 2016 until February 25, 2018; that Plaintiff Ye has



                                                 9
        Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 10 of 13




judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Qing Wen Chen a/k/a

Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of $14,713.88 for her claims

arising during the period February 26, 2018 until August 22, 2018; that Plaintiff Ye has

judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak

M Yee, Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00 for her claims arising

under New York Labor Law § 195(3); and that Plaintiff Ye has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of

$5,000.00 for her claims arising under New York Labor Law § 195(1)(a);

       14.     That Plaintiff Chang Sheng Li (“Plaintiff Li”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the

amount of $3,415.54 for his claims arising during the period March 14, 2016 until July 3, 2016;

that Plaintiff Li has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Yong Jin Chan, Tak M Yee, and Qing Wen Chen a/k/a Tony Chen in the amount of $29,127.92

for his claims arising during the period July 4, 2016 until February 25, 2018; that Plaintiff Li has

judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Qing Wen Chen a/k/a

Tony Chen, and Patrick Mock a/k/a Patrick Mok in the amount of $13,122.08 for his claims

arising during the period February 26, 2018 until August 19, 2018; that Plaintiff Li has judgment,

jointly and severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak M Yee,

Qing Wen Chen a/k/a Tony Chen in the amount of $5,000.00 for his claims arising under New

York Labor Law § 195(3); and that Plaintiff Li has judgment, jointly and severally, against

Defendants Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of $5,000.00

for his claims arising under New York Labor Law § 195(1)(a);




                                                 10
       Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 11 of 13




       15.     That Plaintiff Zhuo Zhong Lao (“Plaintiff Lao”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak M Yee, and Qing Wen

Chen a/k/a Tony Chen in the amount of $26,770.66 for his claims arising during the period

August 8, 2016 until February 25, 2018; that Plaintiff Lao has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Qing Wen Chen a/k/a Tony Chen, and Patrick Mock

a/k/a Patrick Mok in the amount of $14,991.21 for his claims arising during the period February

26, 2018 until August 23, 2018; that Plaintiff Lao has judgment, jointly and severally, against

Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak M Yee, Qing Wen Chen a/k/a Tony Chen

in the amount of $5,000.00 for his claims arising under New York Labor Law § 195(3); and that

Plaintiff Lao has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Yong Jin Chan, and Tak M Yee in the amount of $5,000.00 for his claims arising under New

York Labor Law § 195(1)(a);

       16.     That Plaintiff Xiao Li Zhu (“Plaintiff Zhu”) has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Qing Wen Chen a/k/a Tony Chen, and Patrick Mock

a/k/a Patrick Mok in the amount of $1,471.68 for her claims arising during the period August 11,

2018 until August 23, 2018; that Plaintiff Zhu has judgment, jointly and severally, against

Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak M Yee, Qing Wen Chen a/k/a Tony Chen

in the amount of $5,000.00 for her claims arising under New York Labor Law § 195(3); and that

Plaintiff Zhu has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc.,

Yong Jin Chan, and Tak M Yee in the amount of $5,000.00 for her claims arising under New

York Labor Law § 195(1)(a);

       17.     That Plaintiff Shao Wan Su (“Plaintiff Su”) has judgment, jointly and severally,

against Defendants Joy Luck Palace, Inc., Qing Wen Chen a/k/a Tony Chen, and Patrick Mock



                                                11
       Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 12 of 13




a/k/a Patrick Mok in the amount of $1,471.68 for her claims arising during the period August 11,

2018 until August 23, 2018; that Plaintiff Su has judgment, jointly and severally, against

Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak M Yee, Qing Wen Chen a/k/a Tony Chen

in the amount of $5,000.00 for her claims arising under New York Labor Law § 195(3); and that

Plaintiff Su has judgment, jointly and severally, against Defendants Joy Luck Palace, Inc., Yong

Jin Chan, and Tak M Yee in the amount of $5,000.00 for her claims arising under New York

Labor Law § 195(1)(a);

       18.     That Plaintiff Qiu Yue Liu (“Plaintiff QY Liu”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Qing Wen Chen a/k/a Tony Chen, and

Patrick Mock a/k/a Patrick Mok in the amount of $1,471.68 for her claims arising during the

period August 11, 2018 until August 23, 2018; that Plaintiff QY Liu has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak M Yee, Qing Wen

Chen a/k/a Tony Chen in the amount of $5,000.00 for her claims arising under New York Labor

Law § 195(3); and that Plaintiff QY Liu has judgment, jointly and severally, against Defendants

Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of $5,000.00 for her claims

arising under New York Labor Law § 195(1)(a);

       19.     That Plaintiff Yan Er Wu (“Plaintiff YE Wu”) has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Qing Wen Chen a/k/a Tony Chen, and

Patrick Mock a/k/a Patrick Mok in the amount of $1,471.68 for her claims arising during the

period August 11, 2018 until August 23, 2018; that Plaintiff YE Wu has judgment, jointly and

severally, against Defendants Joy Luck Palace, Inc., Yong Jin Chan, Tak M Yee, Qing Wen

Chen a/k/a Tony Chen in the amount of $5,000.00 for her claims arising under New York Labor

Law § 195(3); and that Plaintiff YE Wu has judgment, jointly and severally, against Defendants



                                                12
        Case 1:19-cv-00925-GHW Document 86 Filed 09/18/19 Page 13 of 13




Joy Luck Palace, Inc., Yong Jin Chan, and Tak M Yee in the amount of $5,000.00 for her claims

arising under New York Labor Law § 195(1)(a);

        It is further ORDERED, ADJUDGED, and DECREED:

        That Catholic Migration services shall be awarded $32,007.50 in attorneys’ fees

and $971.92 in costs incurred during this litigation. Defendants are joint and severally

liable for Plaintiffs’ attorneys’ fees and costs.

        The Clerk is hereby directed to enter judgment pursuant to Rule 58 of the Federal Rules

of Civil Procedure.

        IT IS SO ORDERED.

         September 18, 2019
Dated: ___________________________                          ______________________________
                                                            Hon. Gregory H. Woods
                                                            United States District Judge




                                                    13
